ORDER
PER CURIAM.
John Webb (Movant) appeals the denial of his Rule 29.15 motion for postconviction relief after an evidentiary hearing. Mov-ant contends the motion court erred in denying his postconviction motion after an evidentiary hearing because Movant’s trial counsel was ineffective (1) for failing to timely investigate, endorse and call Mov-ant’s grandmother as an alibi witness and (2) for failing to make a testimonial offer of *667proof regarding grandmother’s testimony when trial counsel’s motion to endorse alibi witnesses was untimely presented to the court. Movant further argues that the motion court erred in denying an eviden-tiary hearing on the issue of Movant’s trial counsel’s failure to object to improper closing arguments by the State. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).